Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        27-DEC-2021
                                                        11:19 AM
                                                        Dkt. 10 ODDP

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                   JANIS B. GRIFFIN, Petitioner,

                                vs.

                    THE HONORABLE BRIAN COSTA,
         Judge of the Family Court of the First Circuit,
               State of Hawai‘i, Respondent Judge.
_________________________________________________________________

                        ORIGINAL PROCEEDING

          ORDER DENYING PETITIONS FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Janis B. Griffin’s

petitions for writ of mandamus, and the attached supporting

documents, petitioner fails to demonstrate a clear and

indisputable right to relief from this court and has alternative

means to seek relief, including seeking relief as directed by the

family court.   At this juncture, petitioner presents no basis for

this court’s intervention through the issuance of an

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05,

982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is meant to restrain a

judge of an inferior court who has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           It is ordered that the petitions for writ of mandamus

are denied.

           DATED: Honolulu, Hawai#i, December 27, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2